644 So. 2d 531 (1994)
Neil Darren ROSEN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 93-2688, 93-2738.
District Court of Appeal of Florida, Fourth District.
September 14, 1994.
*532 Richard L. Jorandby, Public Defender, and Louis G. Carres, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, Michael J. Neimand, Asst. Atty. Gen., Miami, Parker D. Thomson and Carol A. Licko, Sp. Asst. Attys. Gen., Miami, for appellee.
PER CURIAM.
Appellant, Neil Rosen, was convicted of aggravated stalking pursuant to section 784.048, Florida Statutes (Supp. 1992), Florida's Stalking Statute. Rosen filed a motion to dismiss on the grounds that the stalking statute is facially unconstitutional. We affirm the trial court's denial of the motion to dismiss on the authority of State v. Kahles, 644 So. 2d 512 (Fla. 4th DCA 1994).
DELL, C.J., and GUNTHER and STEVENSON, JJ., concur.